On October 3, 1989, the Defendant was sentenced to twelve (12) years with five (5) years suspended for the crime of Burglary. He was given conditions and ordered to pay $1,250 restitution; and was given 13 days credit for time served; dangerous designation.
On March 9, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kathleen O’Conner, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the -unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Division, that the sentence imposed by the District Court is presumed correct.